Third District Court of Appeal
                              State of Florida

                      Opinion filed December 31, 2014.
                            ________________
                               No. 3D12-2810
                       Lower Tribunal No. 10-34964
                            ________________

                               Gary Nalepa,
                                  Appellant,

                                     vs.

                    City of North Bay Village, et. al.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, David C. Miller,
Judge.

     Schuler, Halvorson, Weisser & Zoeller, P.A., Jason D. Weisser and David
M. Kerner (West Palm Beach); Burlington & Rockenbach, P.A., Andrew A. Harris
and Bard D. Rockenbach (West Palm Beach), for appellant.

      Weiss Serota Helfman Cole Bierman & Popok, P.L., Edward G. Guedes,
Laura K. Wendell, Kelly Rains Jesson, Michael Popok and Samuel I. Zeskind, for
appellee.

Before SHEPHERD, C.J., and FERNANDEZ and LOGUE, JJ.

      PER CURIAM.

                        ON CONFESSION OF ERROR
      Based upon appellee’s confession of error, and in light of Masone v. City of

Aventura, 147 So. 3d 492 (Fla. 2014), we reverse the final judgment and remand to

the trial court for further proceedings.

      Reversed and remanded.




                                           2